--------------------------------------------------------------------------------

 
Exhibit 10.18

 
Pluristem Therapeutics Inc.
 
RESTRICTED STOCK AGREEMENT
 
Made as of the _____________________________
 
BETWEEN:
Pluristem Therapeutics Inc.



 
A company incorporated in Nevada, USA



 
(hereinafter the "Company")



AND:
Name :



 
I.D. No.:



 
Address:



 
(hereinafter the "Participant")

 
WHEREAS, on March 29, 2016, the Company duly adopted and the Compensation
Committee approved the 2016 Equity Compensation Plan and on May 31, 2016, the
Company’s stockholders approved the adoption of the 2016 Equity Compensation
Plan, a copy of which has been made available to the Optionee, forming an
integral part hereof (the “Plan”); and


WHEREAS, pursuant to the Plan, the Company has decided to grant Restricted Stock
of the Company to the Optionee, as detailed within Exhibit A, and the Optionee
has agreed to such grant, subject to all the terms and conditions as set forth
in the Plan and as provided herein;
 
NOW, THEREFORE, it is agreed as follows:
 
1.
Preamble and Definitions



 
1.1
The preamble to this Agreement constitutes an integral part of this Agreement,
as do the terms of the Plan.



 
1.2
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning ascribed to them in the Plan.



2.
Grant of Restricted Stock



 
2.1
The Company hereby grants to the Participant the number of Restricted Stock as
set forth in Exhibit A hereto, subject to the terms and the conditions as set
forth in the Plan and as provided herein.
 
 
2.2
The Participant is aware that the Company intends in the future to issue
additional shares and to grant additional options to various entities and
individuals, as the Company in its sole discretion shall determine.




--------------------------------------------------------------------------------

3.
Adjustments



 
Notwithstanding anything to the contrary in Section 7.1(m) of the Plan and in
addition thereto, if in any such Transaction as described in Section 7.1(m) of
the Plan, the Successor Company (or parent or subsidiary of the Successor
Company) does not agree to assume or substitute for the Restricted Stock, the
Vesting Dates, unless reasonably determined otherwise by the Board, shall be
accelerated so that any unvested Restricted Stock shall be immediately vested in
full as of the date which is ten (10) days prior to the effective date of the
Transaction, and the Committee shall notify the Participant that the unvested
Restricted Stock are fully vested for a period of ten (10) days from the date of
such notice, If the successor Company (or parent or subsidiary of the Successor
Company) agrees to assume or substitute for the Restricted Stock and
Participant’s employment with the Successor Company is terminated by the
Successor Company without “Cause” within one year of the closing of such
Transaction, the Vesting Dates shall be accelerated so that any unvested portion
of the substituted Restricted Stock shall be immediately vested in full as of
the date of such termination without Cause.



4.
Vesting; Period



 
Subject to the provisions of the Plan, Restricted Stock shall vest according to
the Vesting Dates set forth in Exhibit A hereto, provided that the Participant
is an Employee of or providing services to the Company and/or its Affiliates on
the applicable Vesting Date. Where there is a discrepancy between the terms of
Exhibit A and the terms of the Plan, Exhibit A shall govern.



5.
Restrictions on Transfer of Restricted Stock



 
5.1
The transfer of Restricted Stock shall be subject to the limitations set forth
in the Plan and in the Company’s Articles of Association and any shareholders’
agreement to which the holders of ordinary shares of the Company are bound.



 
5.2
With respect to any Approved 102 Awards, subject to the provisions of Section
102 of the Israeli Income Tax Ordinance 1961 (the “Ordinance”) and any rules or
regulation or orders or procedures promulgated thereunder, a Participant shall
not sell or release from trust any Restricted Stock, until the lapse of the
Holding Period required under Section 102 of the Ordinance (“Section 102”).
Notwithstanding the above, if any such sale or release occurs during the Holding
Period, the sanctions under Section 102 of the Ordinance and under any rules or
regulation or orders or procedures promulgated thereunder shall apply to and
shall be borne by such Participant.



 
5.3
With respect to Unapproved 102 Awards, if the Participant ceases to be employed
by the Company or any Affiliate, the Participant shall extend to the Company
and/or its Affiliate a security or guarantee for the payment of tax due at the
time of sale of Shares, all in accordance with the provisions of Section 102 and
the rules, regulation or orders promulgated thereunder.



 
5.4
The Participant shall not dispose of any Shares in transactions which violate,
in the opinion of the Company, any applicable laws, rules and regulations.
 
 
5.5
The Participant agrees that the Company shall have the authority to endorse upon
the certificate or certificates representing the Shares such legends referring
to the foregoing restrictions, and any other applicable restrictions as it may
deem appropriate (which do not violate the Participant’s rights according to
this Restricted Stock Agreement).



6.
Taxes; Indemnification



 
6.1
Any tax consequences arising from this grant, from the payment for Restricted
Stock or from any other event or act (of the Company and/or its Affiliates, the
Trustee or the Participant), hereunder, shall be borne solely by the
Participant. The Company and/or its Affiliates and/or the Trustee shall withhold
taxes according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the Participant
hereby agrees to indemnify the Company and/or its Affiliates and/or the Trustee
and hold them harmless against and from any and all liability for any such tax
or interest or penalty thereon, including without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to the Participant.




--------------------------------------------------------------------------------

 
6.2
The Participant will not be entitled to receive from the Company and/or the
Trustee any Restricted Stock prior to the full payments of the Participant’s tax
liabilities arising from Restricted Stock which were granted to him/her. For the
avoidance of doubt, neither the Company nor the Trustee shall be required to
release any share certificate to the Participant until all payments required to
be made by the Participant have been fully satisfied.



 
6.3
The receipt of the Restricted Stock may result in tax consequences. THE
PARTICIPANT IS ADVISED TO CONSULT A TAX ADVISER WITH RESPECT TO THE TAX
CONSEQUENCES OF RECEIVING THIS AWARD OR DISPOSING OF THE SHARES.



 
6.4
With respect to Approved 102 Restricted Stock, the Participant hereby
acknowledges that he/she is familiar with the provisions of Section 102 and the
regulations and rules promulgated thereunder, including without limitations the
type of the Award granted hereunder and the tax implications applicable to such
grant. The Participant accepts the provisions of the trust agreement signed
between the Company and the Trustee, attached as Exhibit C hereto, and agrees to
be bound by its terms.



7.
Miscellaneous



 
7.1
Confidentiality. The Participant shall regard the information in this Restricted
Stock Agreement and its exhibits attached hereto as confidential information and
the Participant shall not reveal its contents to anyone except when required by
law or for the purpose of obtaining legal or tax advice.



 
7.2
Continuation of Employment or Service. Neither the Plan nor this Restricted
Stock Agreement shall impose any obligation on the Company or an Affiliate to
continue the Participant’s employment or service and nothing in the Plan or in
this Restricted Stock Agreement shall confer upon the Participant any right to
continue in the employ or service of the Company and/or an Affiliate or restrict
the right of the Company or an Affiliate to terminate such employment or service
at any time.



 
7.4
Entire Agreement. Subject to the provisions of the Plan, to which this
Restricted Stock Agreement is subject, this Restricted Stock Agreement, together
with the exhibits hereto, constitute the entire agreement between the
Participant and the Company with respect to Restricted Stock granted hereunder,
and supersedes all prior agreements, understandings and arrangements, oral or
written, between the Participant and the Company with respect to the subject
matter hereof.
 
 
 
7.5
Failure to Enforce – Not a Waiver. The failure of any party to enforce at any
time any provisions of this Restricted Stock Agreement or the Plan shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.



 
7.6
Provisions of the Plan. The Restricted Stock provided for herein are granted
pursuant to the Plan and said Restricted Stock and this Restricted Stock
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions of the Plan.



 
Any interpretation of this Restricted Stock Agreement will be made in accordance
with the Plan but in the event there is any contradiction between the provisions
of this Restricted Stock Agreement and the Plan, the provisions of the
Restricted Stock Agreement will prevail.



 
7.7
Binding Effect. The Plan and this Restricted Stock Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereof.



 
7.8
Notices. All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered mail or delivered by
email or facsimile with written confirmation of receipt to the Participant
and/or to the Company at the addresses shown on the letterhead above, or at such
other place as the Company may designate by written notice to the Participant.
The Participant is responsible for notifying the Company in writing of any
change in the Participant’s address, and the Company shall be deemed to have
complied with any obligation to provide the Participant with notice by sending
such notice to the address indicated herein.




--------------------------------------------------------------------------------

Pluristem Therapeutics Inc.:

Name:________________________

Position:______________________

Signature:_____________________
   

 
I, the undersigned, hereby acknowledge receipt of a copy of the Plan and accept
the Restricted Stock subject to all of the terms and provisions thereof. I have
reviewed the Plan and this Restricted Stock Agreement in its entirety, have had
an opportunity to obtain the advice of counsel prior to executing this
Restricted Stock Agreement, and fully understand all provisions of this
Restricted Stock Agreement. I agree to notify the Company upon any change in the
residence address indicated herein.

 

——————————————
Date
 

——————————————
Participant’s Signature

 
Attachments:
 
Exhibit A: Terms of the Restricted Stock
 
Exhibit B: PLAN
 
Exhibit C: Trust Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
TERMS OF THE RESTRICTED STOCK AWARD
 
Name of the Participant:
 
Date of Grant:
 
Designation:
 
 
 
1. Number of Restricted Stock granted:
 
2. Purchase Price:
 
3. Vesting Dates:
 
4. Restriction Period:

Unvested Restricted Stock will not be eligible for dividends and will not have
any voting rights.
 

 
——————————————
Participant
 
——————————————
Company

 

--------------------------------------------------------------------------------








 

